Case 2:20-cv-06920-DSF-E Document 21 Filed 09/17/20 Page 1 of 2 Page ID #:816




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




   ADMIRAL INSURANCE                    CV 20-6920 DSF (Ex)
   COMPANY,
       Plaintiff,                       Order DENYING Motion to
                                        Remand (Dkt. No. 9)
                   v.

   ACE AMERICAN INSURANCE
   COMPANY,
       Defendant.



      Plaintiff Admiral Insurance Company has moved to remand this
   case to state court. The Court deems this matter appropriate for
   decision without oral argument. See Fed. R. Civ. P. 78; Local Rule 7-
   15. The hearing set for September 28, 2020 is removed from the
   Court’s calendar.

      There is no dispute that the only remaining parties are diverse.
   Plaintiff claims that Defendant has not established that the amount in
   controversy exceeds $75,000. In opposition, Defendant points out that
   the complaint alleges, among other things, that “Admiral is entitled to
   equitable/partial/total indemnity for the indemnity payment.” Compl.
   ¶ 120. The “indemnity payment” at issue was a $2.5 million settlement
   payment. Given this, the Court is satisfied that the amount in
   controversy exceeds $75,000.
Case 2:20-cv-06920-DSF-E Document 21 Filed 09/17/20 Page 2 of 2 Page ID #:817




      The motion to remand is DENIED.

      IT IS SO ORDERED.



   Date: September 17, 2020           ___________________________
                                      Dale S. Fischer
                                      United States District Judge




                                     2
